
	

114 HR 1486 RH: TABS Act of 2016
U.S. House of Representatives
2015-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 414
		114th CONGRESS
		2d Session
		H. R. 1486
		[Report No. 114–538]
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2015
			Mr. Barr (for himself, Mr. Duffy, Mr. Neugebauer, Mr. Pearce, Mr. Stivers, and Mr. Hultgren) introduced the following bill; which was referred to the Committee on Financial Services
		
		May 6, 2016Additional sponsors: Mr. Guinta, Mr. Tipton, Mr. Rothfus, Mr. Pittenger, Mr. Young of Iowa, Mr. Crenshaw, Mr. Huizenga of Michigan, Mr. Fincher, Mr. Yoho, Mr. Rohrabacher, Mr. Ribble, Mr. Rice of South Carolina, Mrs. Love, Mr. Thompson of Pennsylvania, Mr. Walden, Mr. Emmer of Minnesota, Mr. Tom Price of Georgia, Mr. Rokita, Mr. Kelly of Pennsylvania, Mrs. Walorski, Mr. Hurt of Virginia, Mr. Graves of Louisiana, Mr. Rodney Davis of Illinois, Mr. Gibbs, Mr. Allen, Mr. Wilson of South Carolina, Mr. LaMalfa, Mr. Cole, Mr. Chabot, Mr. Poliquin, Mr. Jordan, Mr. Stewart, Mr. DeSantis, Mr. Gosar, Mr. Palmer, Mr. Lucas, Mr. Austin Scott of Georgia, Mr. Conaway, Mr. Luetkemeyer, Mr. Babin, Mr. Williams, Mr. Boustany, Mr. Sessions, Mr. Shuster, and Mr. Young of Alaska
			May 6, 2016
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on March 19, 2015
		
		
			
		
		A BILL
		To amend the Consumer Financial Protection Act of 2010 to bring the Bureau of Consumer Financial
			 Protection into the regular appropriations process, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Taking Account of Bureaucrats’ Spending Act of 2016 or the TABS Act of 2016. 2.Bringing the Bureau into the regular appropriations processSection 1017 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5497) is amended—
 (1)in subsection (a)— (A)by amending the heading of such subsection to read as follows: Budget, financial management, and audit.—;
 (B)by striking paragraphs (1), (2), and (3); (C)by redesignating paragraphs (4) and (5) as paragraphs (1) and (2), respectively; and
 (D)by striking subparagraphs (E) and (F) of paragraph (1), as so redesignated; (2)by striking subsections (b) and (c);
 (3)by redesignating subsections (d) and (e) as subsections (b) and (c), respectively; and (4)in subsection (c), as so redesignated—
 (A)by striking paragraphs (1), (2), and (3) and inserting the following:  (1)Authorization of appropriationsThere is authorized to be appropriated to the Bureau for fiscal year 2017 an amount equal to the aggregate amount of funds transferred by the Board of Governors to the Bureau during fiscal year 2015.; and
 (B)by redesignating paragraph (4) as paragraph (2).   May 6, 2016 Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 